DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 09/23/2022 is being considered in the examination of this application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	In regards to claims to claims 12-13: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990); see also MPEP 2173.05(p), section II:“In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).”

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-2, 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson et al. (US 10723457 B2), hereinafter “Tillotson”, in view of Sinusas et al. (US 2020/0039639 A1), hereinafter “Sinusas”.
8.	Regarding Claim 1, Tillotson discloses a rotorcraft (c. 3, ln. 61-65, c. 5, ln. 37-41, c. 6, ln. 8-10 and c. 14, ln. 10-15; a rotorcraft comprising a first rotorcraft such as a power source 100 having a landing system 128 having a main rotor for controlling its vertical decent as well as aft rotors provided by propulsion system 139 as seen in FIG. 1 and further comprising a second rotorcraft 110 being disclosed as a helicopter (i.e. rotorcraft) comprising:
	a first rotorcraft (100) having a first main rotor and a rear rotor (c. 5, 36-41 and c. 6, ln. 4-10; a second main rotor such as a rotor of landing system 128 for providing vertical descent and tail rotor 139); and 
5at least one second rotorcraft (110) having a second main rotor and second tail rotor (with consideration of aerial vehicle 110 being disclosed as a helicopter, helicopters by definition comprise of a main rotor as well as a tail rotor), the at least one second rotorcraft being attachable and detachable to and from the first rotorcraft (c. 3, ln. 55-57 and c. 4, ln. 14-16; second rotorcraft 110 releasably coupled to first rotorcraft 100),
wherein the at least one second rotorcraft (110) includes a battery providing power to the second main rotor to electrically rotate the second main rotor (c. 6, ln. 57-64 and c. 13, ln. 32-42; battery 120 such as an energy storage which is by definition a battery for supplying electrical power to onboard systems of the second rotorcraft 110, which includes supplying electrical power to electric propulsion systems such that battery 120 is capable of providing power to the second main rotor to electrically rotate the second main rotor), 
wherein the first rotorcraft has at least one of a charger (c. 6, ln. 39-45, c. 6, ln. 57 - c. 7, ln. 7, c. 7, ln. 39-43 and c. 11, ln. 40-45; a charger such as terminals 242 which facilitates the transfer of electricity from battery 138 of the first rotorcraft 100 to the second rotorcraft 110 such that battery 120 can be charged as seen in FIG. 2), and 
wherein, during a period of when the at least one second rotorcraft is attached to the first rotorcraft while flying, the at least one of the charger of the first rotorcraft charges the battery of the at least one second rotorcraft to allow the battery to provide the power to the second main rotor of the at least one second rotorcraft (c. 6, ln. 39-45, c. 6, ln. 57 - c. 7, ln. 7, c. 7, ln. 36-43 and c. 11, ln. 40-46; with rotorcraft 100 is attached rotorcraft 110 during flight via coupler 122, a charger 246 which facilities electrical power between the battery 138 of first rotorcraft 100 and the second rotorcraft 110, including battery 120 of the second rotorcraft 110 such that power is also capable of being provided to the second main rotor of the second rotorcraft as seen in FIG. 2).
 Tillotson is silent specifically regarding a first tail rotor. 
	Sinusas discloses a rotorcraft (rotorcraft 5 as seen in FIG. 1) comprising of a tail rotor (20’). 
	It would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to configure the invention of Tillotson such that the second rotorcraft comprises of a tail rotor. In doing so, the rotorcraft is equipped conventional anti-torque means for counteracting forces generated by a main rotor of a rotorcraft and thereby optimizing the performance of the rotorcraft during flight.
9.	Regarding Claim 2, modified Tillotson discloses (see Tillotson) the rotorcraft according to claim 1.
	Modified Tillotson is silent regarding the first main rotor rotates by an engine.
	The examiner takes Official Notice that a main rotor rotates by an engine is well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the first main rotor rotates as the examiner takes Official Notice by an engine, for the predictable advantage of providing a rotorcraft with conventional power transmission means for rotating a main rotor of the rotorcraft in generating thrust. 
10.	Regarding Claim 5, modified Tillotson discloses (see Tillotson) the rotorcraft according to claim 1,
	wherein both first rotorcraft (c. 7, ln. 60 - c. 8, ln. 49; the first rotorcraft 100 having a flight control system 256 such as a computing device which allows rotorcraft 100 to be fully autonomous in performing its operations, as such second rotorcraft 100 must be an unmanned aircraft) the at least one second rotorcraft are unmanned aircrafts (c. 9, ln. 64 - c. 10, ln. 4; a user/input device for controlling the second rotorcraft 110 can be a device that is separate from the first rotorcraft 110 as well as the second rotorcraft 100, such that the first rotorcraft is an unmanned aircraft).
11.	Regarding Claim 6, modified Tillotson discloses (see Tillotson) a method of controlling the rotorcraft according to claim 1 (the rotorcraft disclosed above, regarding claim 1), the method comprising:
	flying the first rotorcraft (100), to which the at least one second 15rotorcraft (110) is attached (FIG. 1), to a destination; and separating the at least one second rotorcraft from the first rotorcraft at the destination (c. 14, ln. 16-27 and c. 14, ln. 58 - c. 15, ln. 6; coupling the first rotorcraft 100 to the second rotorcraft 110, transporting first rotorcraft 100 to a destination such as a location where the second rotorcraft 110 receives a sufficient amount of electrical energy from the first rotorcraft 100 and the first rotorcraft 100 is thereby decoupled from second rotorcraft 110 as summarized in FIGS. 7 and 10-13).
12.	Regarding Claim 12, Tillotson discloses a rotorcraft (c. 3, ln. 61-65, c. 5, ln. 37-41, c. 6, ln. 8-10 and c. 14, ln. 10-15; a rotorcraft comprising a first rotorcraft such as a power source 100 having a landing system 128 having a main rotor for controlling its vertical decent as well as aft rotors provided by propulsion system 139 as seen in FIG. 1 and further comprising a second rotorcraft 110 being disclosed as a helicopter (i.e. rotorcraft) comprising:
	a first rotorcraft (100) having a first main rotor and a rear rotor (c. 5, 36-41 and c. 6, ln. 4-10; a second main rotor such as a rotor of landing system 128 for providing vertical descent and tail rotor 139); and 
5at least one second rotorcraft (110) having a second main rotor and second tail rotor (with consideration of aerial vehicle 110 being disclosed as a helicopter, helicopters by definition comprise of a main rotor as well as a tail rotor), the at least one second rotorcraft being attachable and detachable to and from the first rotorcraft (c. 3, ln. 55-57 and c. 4, ln. 14-16; second rotorcraft 110 releasably coupled to first rotorcraft 100),
wherein the second main rotor of the at least one second rotorcraft rotates when the first main rotor of the first rotorcraft breaks down (with the consideration of second rotorcraft comprising of the second main rotor which rotates at least based on electrical powered received by battery 120 and in communication with controller 250 as well as user input-output device 264, the second main rotor is capable of rotating including when the first rotorcraft 100 breaks down). 
13.	Regarding Claim 13, Tillotson discloses a rotorcraft (c. 3, ln. 61-65, c. 5, ln. 37-41, c. 6, ln. 8-10 and c. 14, ln. 10-15; a rotorcraft comprising a first rotorcraft such as a power source 100 having a landing system 128 having a main rotor for controlling its vertical decent as well as aft rotors provided by propulsion system 139 as seen in FIG. 1 and further comprising a second rotorcraft 110 being disclosed as a helicopter (i.e. rotorcraft) comprising:
	a first rotorcraft (100) having a first main rotor and a rear rotor (c. 5, 36-41 and c. 6, ln. 4-10; a second main rotor such as a rotor of landing system 128 for providing vertical descent and tail rotor 139); and 
5at least one second rotorcraft (110) having a second main rotor and second tail rotor (with consideration of aerial vehicle 110 being disclosed as a helicopter, helicopters by definition comprise of a main rotor as well as a tail rotor), the at least one second rotorcraft being attachable and detachable to and from the first rotorcraft (c. 3, ln. 55-57 and c. 4, ln. 14-16; second rotorcraft 110 releasably coupled to first rotorcraft 100),
wherein, during a period of when the at least one second rotorcraft is attached to the first rotorcraft, a flight speed is increased by the at least one second rotorcraft and rotating the second main rotor (with consideration of the electrical and physical coupling arrangement between first rotorcraft 100 and the second rotorcraft 110 as seen in FIGS. 1-2, including the onboard controller 250 as well as user input/output device 264 of the second rotorcraft 110, the second rotorcraft 110 is capable of increasing the speed during a period of attachment between the first and second rotorcrafts 100/110).

14.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson et al. (US 10723457 B2) and Sinusas et al. (US 2020/0039639 A1) as applied to claim 1 above, and further in view of D’Anna et al. (US 9452830 B2), hereinafter “D’Anna”. 
15.	Regarding Claim 4, modified Tillotson discloses the rotorcraft according to claim 1.
	Modified Tillotson is silent regarding a tilt structure. 
	D’Anna discloses a rotorcraft (rotorcraft 10 as seen in FIG. 1) wherein the rotorcraft has a tilt structure (c. 3, ln, 64 - c. 4, ln. 18; a tilt structure of main rotor 18 as summarized in FIGS. 2-5), the tilt structure having a shaft (22) and a ball bearing (30), the ball bearing receiving the shaft (22), the tilt structure being configured to tilt to the second main rotor relative to the rotorcraft (c. 1, ln. 18-28 and c. 3, ln. 64 - c. 4, ln. 4; main rotor 18 tilted relative to rotorcraft 10 such that a rotation plane 28 of rotorcraft 10 is no longer perpendicular to main rotor axis 20).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of modified Tillotson as taught by D’Anna such that the second rotorcraft has a tilt structure, having a shaft and a ball bearing receiving the shaft, that tilts the second main rotor relative to the at least one second rotorcraft. In doing so, a rotorcraft is equipped with conventional means for the purpose of facilitating forward flight for the rotorcraft. 

Allowable Subject Matter
Claims 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming 112(b) rejections. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to arguments pertaining to the drawing objections, the applicant asserts that “ ’applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented’ ”. Therefore, for the purposes of a clear and concise record, it being understood that claim 4 as currently recited, is not the subject matter that the applicant is seeking to patent. However, should a scenario arise in the future where the applicant believes that the structural limitations of claim 4 is of patentable weight, the examiner shall raise the issue of the subject matter and details of the tilt structure is not shown in any of the figures as described in the specification and as claimed. 
With regard to arguments pertaining to the prior art, the applicant is invited to review the discussion above, at least regarding claim for the current interpretation of the first rotorcraft designated by reference numeral 100 and the second rotorcraft designated by reference numeral 110 for rejecting the claim as currently recited. For instance, Tilltoson discloses first rotorcraft 100 as being the main power source of the second rotorcraft 110 by utilizing energy storage device 138 (i.e. battery, power source and etc.) and using terminals 242 (i.e. charger) which supplies electricity from the energy storage device 138 to power supply 246 (i.e. charger) and to the energy store 120 (i.e. battery, power source and etc.). The applicant is welcome to provide a special definition for a charger, however, a charger is a merely a means for facilitating transfer of power/electricity from one source/point to another. 
With regard to arguments pertaining to the precise time or how the chagrining or powered is transferred on p. 11 of the remarks, the arguments are moot in light of the current interpretations of the first and second rotorcrafts as discussed above. However, the applicant is reminded that It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, 128 F.2d at 1473, 44 USPQ2d 1429 (Fed. Cir. 1997). 
With regard to arguments pertaining to claims 12-13, the applicant asserts that the claims depend from claim 1, however, this does not appear to be true. The new claims are independent claims and do not depend upon any of the claims. Further, while it appears that claims 12 and 13 include matter previously objected to has having allowable subject matter (i.e. original claims 9 and 11), that is currently not the case in view of the claims being apparatus claims, not method/process claims, and in light of the current 35 USC 112(b) rejection discussed above regarding claims 12-13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

/Richard Green/Primary Examiner, Art Unit 3647